55 B.R. 5 (1985)
In re Edward Frank HABLE, Linda Marie Hable, Debtors.
Bankruptcy No. WF7-84-00405.
United States Bankruptcy Court, W.D. Wisconsin.
June 18, 1984.
Terrence J. Byrne, Wausau, Wis., for debtors.
Sheree L. Gowey, Asst. U.S. Atty., Madison, Wis., for Farmers Home Administration.

FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER VOIDING LIEN
WILLIAM H. FRAWLEY, Bankruptcy Judge.
Debtors Edward F. and Linda M. Hable, by Attorney Terrence J. Byrne, having filed an Application for Avoiding Lien, and the United States of America Farmers Home Administration (FmHA), by Attorney Sheree L. Gowey of the United States Attorney's Office, having filed an Objection to said Application; and the matter being submitted on briefs; the Court, having considered the briefs submitted and the complete record and file herein, and being fully advised in the premises, FINDS THAT:
1. "The sole issue in this case is whether the debtors can avoid liens on tools of the trade in excess of the $750.00 limit under § 522(d)(6) by use of the `wild card' exemption under 522(d)(5)." Letter Brief of FmHA (filed June 14, 1984).
2. This issue has been resolved by Judge Martin's decision in Rameker v. Hollinsed (In re Hollinsed), 54 B.R. 155, (Bankr.W.D.Wis.1984).

CONCLUSION OF LAW
The Debtors may avoid the FmHA lien.

ORDER
IT IS ORDERED THAT the security interest of the United States of America Farmers Home Administration is voided to the extent that it impairs a sec. 522(d) exemption to tools of the trade of the Debtors.